Order issued October 4, 2012




                                         in The
                               nitrt uf Aptrab
                     .fiftii t1itrict uf txa at Iat1a
                                  No. 05-I i-00140-CV


               DALLAS CITY LIMITS PROPERTY CO., L.P., Appellant

                                            V.

                       AUSTIN JOCKEY CLUB, LTD., Appellee


                                        0 RI) ER


                     Before Justices FitzGerald. Murphy, and Fillmore

      Appellee’s August 23. 2012 Motion for Rehearing is DENIED.


                                                   I
                                                   J


                                                 JUSTICE